              IN THE UNITED STATES DISTRICT COURT FOR
                 THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


TRACE STAFFING SOLUTIONS,
LLC; and CEP TRANSITION
COMPANY, LLC,

        Plaintiffs,                            CASE NO. CV417-083


V.



MANUFACTURERS ALLIANCE
INSURANCE COMPANY;
                                                                                           cr
PENNSYLVANIA MANUFACTURERS'                                                     >.0
                                                                                      CO
ASSOCIATION INSURANCE                                                           "n
                                                                                           f—


                                                                                ■a
COMPANY; and ZURICH AMERICAN                                                               C'i-

INSURANCE COMPANY,
                                                                                -a

        Defendants.

                                                                               o       •
                                                                               vo
                                  ORDER


       Before   the    Court    is   Plaintiffs      and   Defendant      Zurich


American     Insurance    Company's      {"Zurich"}        Joint     Motion     to

Dismiss     Pursuant     to     Settlement.     (Doc.       113. )   In     their

motion,     Plaintiffs    and    Defendant    Zurich       state     that     they

have    completed      their    settlement     and     have     resolved       the

claims asserted by Plaintiffs against Zurich as well as the

counterclaims     asserted      by   Zurich   against      Plaintiffs.        (Id.

at   1. )   Plaintiffs   and     Defendant    Zurich       request    that     the

Court dismiss those claims with prejudice.                 (Id.)
